Citation Nr: 0820616	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation higher than 10 
percent for the period prior to August 1, 2007; and higher 
than 20 percent for the period from August 1, 2007 to April 
23, 2008, for residuals of prostate cancer, status post-
prostatectomy, status post-radiation therapy.

2.  Entitlement to an increased evaluation higher than 20 
percent for the period beginning April 24, 2008, for 
residuals of prostate cancer, status post-prostatectomy, 
status post-radiation therapy.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision rendered by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA), which decreased a disability 
evaluation for residuals of prostate cancer, status post-
prostatectomy, status post-radiation therapy from 100 percent 
to 10 percent, effective May 1, 2005.

In a supplemental statement of the case dated in December 
2007, the RO granted a 20 percent disability evaluation for 
the service-connected residuals of prostate cancer status 
post-prostatectomy, status post-radiation therapy, effective 
from August 1, 2007.  The veteran disagrees with the 
evaluations assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2008.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  For the period prior to August 1, 2007, residuals of 
prostate cancer were manifested by urinary frequency, 
urgency, sometimes hesitancy, and nocturia times one; and 
without stress incontinence requiring the use of absorbent 
materials.

2.  For the period from August 1, 2007 to April 23, 2008, 
residuals of prostate cancer were manifested by occasional 
stress urinary incontinence that required wearing of 
absorbent material changed less than twice a day.


3.  For the period beginning April 24, 2008, residuals of 
prostate cancer were manifested by voiding dysfunction 
requiring the wearing of absorbent material which must be 
changed two to four times per day.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation higher than 10 
percent for the period prior to August 1, 2007 and higher 
than 20 percent for the period from August 1, 2007 to April 
23, 2008, for residuals of prostate cancer, status post-
prostatectomy, status post-radiation therapy have not been 
met.  38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).

2.  For the period beginning April 24, 2008, the criteria for 
a disability rating of 40 percent, but no higher, for 
residuals of prostate cancer, status post-prostatectomy, 
status post-radiation therapy, have been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Furthermore, the VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the instant appeal for an increased ratings for service-
connected residuals of prostate cancer in correspondence sent 
to the veteran in November 2004, March 2006 and August 2006.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  In particular, the March 2006 
and August 2006 letters provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the initial November 
2004 VCAA letter did not contain the level of specificity set 
forth in Vazquez-Flores.  Id. Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance as the letter suggested types of evidence, including 
both medical and lay evidence that could support a claim for 
increase.  

Although the Board does not view the disorder at issue to be 
covered by the second requirement of Vazquez-Flores, it is 
noted that the November 2004 letter included a proposed 
rating decision which contained a detailed discussion of the 
rating criteria utilized in the present case.  Therefore, the 
veteran was made aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria.  
Throughout the appeal, the veteran has also provided lay 
assertions of the effects of his service-connected disability 
on employability and daily life.  

Finally, the Board finds that the VCAA letters dated in March 
2006 and August 2006 informed the veteran that he should 
submit medical or lay evidence demonstrating a worsening or 
increase in severity of the disability; and the effect that 
worsening has on his employment and daily life; and provided 
additional examples of the types of medical and lay evidence 
that he could submit.  The appeal was readjudicated following 
this notice in Supplemental Statement of the Case dated in 
December 2007.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of VA and private 
medical treatment records, VA examination reports, and oral 
testimony.  The veteran has not identified any outstanding 
records for VA to obtain that were relevant to the claim and 
the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  The 
note to this particular Diagnostic Code states the following:

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the 
expiration of six months. Any change in evaluation 
based upon that or any subsequent examination 
shall be subject to the provisions of §3.105(e) of 
this chapter. If there has been no local 
recurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent disability rating; requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent disability rating. 

Urinary frequency: Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent disability rating; daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants a 20 percent 
disability rating; daytime voiding interval between two and 
three hours, or; awakening to void two times per night 
warrants a 10 percent disability rating.

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
disability rating.

Renal dysfunction: Albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent disability 
rating and constant albuminuria with some edema; or definite 
decreased in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 warrants a 60 
percent disability rating.  38 C.F.R. § 4.115a (2007). 

In the present appeal, the veteran is appealing the RO's 
assignment of a 10 percent disability rating for residuals of 
prostate cancer status post-prostatectomy, status post-
radiation therapy, effective from May 1, 2005.  Prior to May 
1, 2005, this disability was rated 100 disabling, pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Thereafter, the 
disability evaluation was increased to 20 percent disability 
effective beginning August 1, 2007.  The veteran contends 
that he is entitled to higher disability evaluations.  

Initially, the Board notes that the RO has established the 
veteran's entitlement to special monthly compensation for 
loss of a creative organ, based on his erectile dysfunction, 
and separate compensable ratings for chronic fatigue, and 
proctitis.  Those issues are not before the Board and those 
residuals of his prostate cancer will not be considered in 
rating the disability at issue.  See 38 C.F.R. § 4.14 (2007).

The record shows that the veteran underwent a VA examination 
in June 2004.  The examination report reveals that the 
veteran was diagnosed with prostate cancer in 1998 and 
underwent a radical prostatectomy.  He did well until May 
2001 when his prostate specific antigen (PSA) was noted to be 
elevated.  He was diagnosed with recurrent local disease and 
underwent salvage radiation therapy.  The examiner indicated 
that since then, there has been no evidence of recurrent 
prostate cancer, but the veteran has had significant 
residuals of radiation therapy.  In pertinent part, the 
veteran complained of urinary frequency, urgency, sometimes 
hesitancy, and nocturia times one.  He denied urinary 
incontinence other than very occasional stress incontinence.  
Following a physical examination, the diagnosis was prostate 
cancer status post radical prostatectomy, status post 
radiation therapy for recurrent local disease with residuals 
of radiation treatment as described.  The veteran was 
currently without evidence of recurrent or metastatic 
disease.

Correspondence dated in January 2005, and received from 
private medical providers; indicate that there was no 
evidence of disease, although the veteran was at high risk 
for recurrence.  Residual symptoms were noted to include 
fecal urgency with minimal lead time prior to each bowel 
movement, with up to five movements per day.

VA outpatient treatment records dated between June 2004 and 
August 2005 show, in pertinent part, treatment for erectile 
dysfunction.  PSA's remained low to normal.  The records do 
not show increased or abnormal genitourinary symptoms.

In the veteran's substantive appeal dated in October 2005, he 
complained of frequent urination and bowel movements.  The 
veteran's spouse also submitted a written lay statement in 
which she related the difficulty the veteran has with his 
frequent and urgent urination and bowel movements.  She also 
related that he must use protection when out in public.  
Additional correspondence dated in October 2005 from Dr. D.R. 
also notes the presence of such residual symptoms. 

The veteran underwent another VA examination in August 2007.  
In pertinent part, the report shows that the veteran had a 
fairly normal voiding pattern, voiding approximately five 
times during the day and once a night.  He also had 
occasional stress urinary incontinence for which he wore a 
"mini" pad, one daily.  Upon physical examination, the 
veteran had normal genital and testes and no pelvic masses 
were palpated.  The prostate was not palpable and there were 
no masses.  Most recent lab work dated in July 2007 showed 
PSA was undetectable at less than 0.05, BUN was 14 and 
creatine was 1.0.  The diagnosis was prostate cancer status 
post prostatectomy and salvage radiation therapy currently 
without evidence of recurrent or metastatic disease with 
undetectable PSA, but with residuals of erectile dysfunction 
mild urinary frequency with occasional stress incontinence, 
and residuals of radiation therapy including non-
incapacitating fatigue and radiation proctitis, as described.

The most recent VA outpatient treatment records dated from 
July 2006 to December 2007 reveal no pertinent findings.  The 
transcript from the April 2008 hearing shows, in pertinent 
part, that the veteran reported use of a pad every day for 
urinary incontinence.  Specifically, he stated that he uses a 
couple of pads per day and that his urinary frequency causes 
him to void about five to six times per day.  The veteran 
also testified that at night he goes to the bathroom a couple 
of times.  He denied any pain with urination or urinary tract 
symptoms.  

Taken as a whole, the relevant medical evidence of record 
shows that there is no evidence that the veteran has had any 
recurrence of his prostate cancer.  Neither is there any 
evidence of any renal dysfunction, obstructed voiding, or 
significant urinary tract infections.  The most significant 
reported residuals of the veteran's prostate surgery for 
purposes of this appeal then are related to voiding 
dysfunction.

The Board finds that from the one-year period preceding the 
date of the rating reduction (May 2004 to July 31, 2007), the 
veteran's voiding dysfunction was not manifested by daytime 
voiding intervals between one to two hours, or by awakening 
to void three to four times per night.  There also was no 
evidence of urinary tract infection or obstructed voiding.  
Rather, the evidence as reflected by the June 2004 VA 
examination report, showed urinary frequency, urgency, 
sometimes hesitancy, and nocturia times one.  There was only 
very occasional stress incontinence reported and no 
indication that the veteran required the wearing of absorbent 
materials because of such.  As such, a disability in excess 
of 10 percent is not warranted for voiding dysfunction for 
the period prior to August 1, 2007.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).

As noted above, however, the August 1, 2007 VA examination 
report shows that that the veteran had a fairly normal 
voiding pattern, voiding approximately five times during the 
day, and once a night.  He also had occasional stress urinary 
incontinence for which he was noted to wear a "mini" pad, 
one daily.  As such, for the period from August 1, 2007 to 
April 23, 2008, the manifestations of the veteran's 
disability more closely approximated a 20 percent disability 
rating for voiding dysfunction requiring the wearing of 
absorbent material which was changed less than twice a day.  
See Id.

Additionally, the Board notes that at the April 2008 hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that he now uses "a couple" of pads per day and 
his urinary frequency causes him to void about five to six 
times per day.  The veteran also reported that at night he 
goes to the bathroom "a couple" of times.  As such, after 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that for the period beginning April 24, 2008, 
the manifestations of the veteran's disability more closely 
approximate a 40 percent disability rating for voiding 
dysfunction requiring the wearing of absorbent material which 
must be changed two to four times per day.  The Board notes 
that a 40 percent disability rating is the highest disability 
rating available for voiding dysfunction.

In summary, the Board finds that for period prior to August 
1, 2007 the criteria for a rating higher than 10 percent were 
not met; and for the period from August 1, 2007 to April 23, 
2008, the criteria for a rating higher than 20 percent were 
not met; but from April 24, 2008 to the present, the criteria 
for a disability rating of 40 percent, and no higher, have 
been met for residuals of prostate cancer, status post-
prostatectomy, status post-radiation therapy.

The preponderance of the evidence, however, is against the 
claim for a rating higher than 10 percent for period prior to 
August 1, 2007; 20 percent for the period from August 1, 2007 
to April 23, 2008; and 40 percent thereafter.  Therefore, the 
benefit-of-the doubt doctrine is inapplicable and the claim 
for a rating in excess of 40 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 




ORDER

A rating higher than 10 percent for period prior to August 1, 
2007; and a rating higher than 20 percent for the period from 
August 1, 2007 to April 23, 2008; for residuals of prostate 
cancer, status post-prostatectomy, status post-radiation 
therapy is denied.

For the period beginning April 24, 2008, the criteria for a 
disability rating of 40 percent, but no higher, for residuals 
of prostate cancer, status post-prostatectomy, status post-
radiation therapy, is granted.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


